Citation Nr: 1735726	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-29 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1948 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement in June 2011.  A statement of the case was issued in July 2014.  The Veteran perfected a timely substantive appeal in August 2014.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Private treatment records from August 2010 reflect a diagnosis of bilateral sensorineural hearing loss.  The Veteran was afforded VA examinations in conjunction with his hearing loss claim in March 2011 and July 2012.  In March 2011, the VA examiner was unable to render a diagnosis.  He stated that the Veteran's responses were not sufficiently reliable to diagnose the presence of and/or severity, type, and configuration of hearing loss.  Therefore, an opinion regarding hearing loss could not be offered without resort to speculation.  In July 2012, the VA examiner made a diagnosis of sensorineural bilateral hearing loss in the frequency range of 500-4000 Hertz.  However, the VA examiner stated that none of the frequencies tested on the audiogram could be obtained, therefore the results were void.  He was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation because reliable results could not be obtained.

During the hearing before the Board in July 2017, the Veteran stated he had difficulty hearing clearly during the most recent testing; he was pushing the button when he heard sounds, but it was not clear what the sounds were.  He further stated that the nurse at the time of the testing stated a dead nerve was the cause of his hearing problems.

On remand, the Veteran must be scheduled for another VA examination to attempt to obtain valid test results and to determine the nature and etiology of any diagnosed hearing loss.  The examiner should address the Veteran's lay statements and exposure to noise levels in service.  The examiner should also address whether any diagnosed hearing loss is related to the Veteran's service-connected tinnitus. 

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's hearing loss, including records from the Ear, Nose, and Throat Associates of South Florida not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his hearing loss, to include treatment from the Ear, Nose, and Throat Associates of South Florida.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran first for a VA ear, nose, and throat examination followed by a VA audiological examination to determine the nature and etiology of his diagnosed hearing loss.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests should be performed and all findings should be reported in detail. 

(I)  The VA ear, nose, and throat examiner is asked to evaluate the Veteran's ears to confirm or rule out the Veteran's claim that a medical professional advised him that he suffers from a "dead nerve" in his ears affecting his ability to hear, and consequently, his ability to take an audiology examination. 

(II) The VA audiologist is asked to review the findings from the VA ear, nose, and throat examiner and address the following:

a)  Is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed hearing loss is etiologically related to service, to include exposure to noise? 

b)  Is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed hearing loss is caused by or was the result of the Veteran's service-connected tinnitus?

c)  Is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed hearing loss has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected tinnitus?

d)  If the examiner is unable to obtain valid test results, he/she should provide an opinion on whether a hearing loss disability is present pursuant 38 C.F.R. § 3.385.  In so doing, the examiner should discuss the previous audiometric test scores of record when determining whether the Veteran has a current hearing loss disability.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his medical history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

